Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 1 of 9 Page ID #1191
                                                                 Exhibit A
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 2 of 9 Page ID #1192
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 3 of 9 Page ID #1193
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 4 of 9 Page ID #1194
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 5 of 9 Page ID #1195
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 6 of 9 Page ID #1196
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 7 of 9 Page ID #1197
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 8 of 9 Page ID #1198
Case 3:18-cv-00165-MAB Document 114-1 Filed 12/14/20 Page 9 of 9 Page ID #1199
